         Case 1:19-cv-04074-VEC Document 85 Filed 01/31/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All
Others Similarly Situated,

                               Plaintiffs,
                                                   Case No.: 1:19-cv-04074-VEC
                        -against-

ONECOIN LTD.; RUJA IGNATOVA,
KONSTANTIN IGNATOV; SEBASTIAN
GREENWOOD; MARK SCOTT; IRINA
ANDREEVA DILINSKA; DAVID PIKE;
and NICOLE J. HUESMANN,

                               Defendants.



   NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United States

District Courts for the Southern and Eastern Districts of New York, the undersigned, William J.

Fields, hereby moves to withdraw as counsel of record for lead plaintiff Donald Berdeaux and

plaintiff Christine Grablis (collectively, “Plaintiffs”) because the undersigned is no longer

employed by the law firm of Levi & Korsinsky, LLP. Mr. Adam M. Apton, Esq. of Levi &

Korsinsky, LLP will remain counsel of record for Plaintiffs in the above-referenced matter.

Dated: New York, New York
       January 31, 2020
                                             Respectfully submitted,

                                             By:    /s/ William J. Fields
                                                    William J. Fields
         Case 1:19-cv-04074-VEC Document 85 Filed 01/31/20 Page 2 of 2



IT IS SO ORDERED.


Dated:               , 2020
                                    HONORABLE VALERIE E. CAPRONI
                                    UNITED STATES DISTRICT COURT JUDGE




                                     - ii -
